Opinion issued July 15, 2004  

 




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00702-CR
____________

IN RE DEKENDRICK HARRIS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, DeKendrick Harris, requests that this Court compel respondent
 to
dismiss his court-appointed counsel and appoint other counsel to represent him in
cause number 966776, pending in the 228th District Court.  Relator complains that
he is dissatisfied with his present counsel.  Relator further requests that we compel
respondent to issue written rulings on all writs and motions filed on relator’s behalf.
               Regarding relator’s request for other counsel, a trial court has no duty to
search for counsel agreeable to an indigent defendant.  Buntion v. Harmon, 827
S.W.2d 945, 949 (Tex. Crim. App. 1992); Solis v. State, 792 S.W.2d 95, 100 (Tex.
Crim. App. 1990).  Therefore, because the trial court would be well within the proper
exercise of its discretion in denying any request from relator for other counsel,
mandamus is not an available remedy.  See Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
               In addition, a relator must provide this Court with a sufficient record to
establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.3(j).  Relator has not done so; we have not been provided
with a record that shows he filed any motions or otherwise requested any relief from
respondent.  
               Therefore the petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).